Citation Nr: 1429200	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO. 11-18 266	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from December 1971 to December 1974.  He died in December 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. The Veteran was diagnosed with lymphatic leukemia in November 1998.

2. The most probative evidence does not reflect that the Veteran was ever on the ground inside the Republic of Vietnam.

3. The most probative and competent evidence does not reflect that the Veteran was exposed to herbicides during service.

4. The most probative evidence does not establish that leukemia, a cardiac disability or pulmonary disability, began during service, manifested to a compensable degree within one year of separation, or was otherwise caused by his military service.

5. At the time of the Veteran's death, service connection was not in effect for any disability.

6. The weight of the probative evidence of record is against a finding that the cause of the Veteran's death was related to his active military service or a service-connected disability.



CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  VA letters issued in February and April 2010 fully satisfied the duty to notify provisions with respect to service connection for DIC benefits.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant did not identify any private treatment records.  The appellant also requested a hearing before the Board.  The record reflects that a hearing was scheduled for August 2012, however, the appellant did not appear and did not provide good cause for her absence.  As such, the appellant's request for a hearing is considered withdrawn.

While a VA medical opinion was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to obtain a medical opinion in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's leukemia, diagnosed more than two decades after he separated from service, was the result of his military service.  As such, the appellant's conclusory lay statements are insufficient to trigger VA's duty to obtain a medical opinion.  See Waters, 601 F.3d 1274. 

As the appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Service Connection - General

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including leukemia, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2013).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Furthermore, VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

The appellant contends that the cause of the Veteran's death is related to his non service-connected leukemia.  Specifically, the appellant asserts that the Veteran's leukemia resulted in pneumonia and respiratory distress that was the ultimate cause of death.  The Veteran died in December  2009 at the age of 56.  The certificate of death reported the immediate cause of death as cardiac arrest, due to acute respiratory failure, due to pneumonia.

At the time of the Veteran's death service connection was not in effect for any disability.  However, it is undisputed that the Veteran had lymphocytic leukemia, and the medical evidence suggests that it may have played a role in causing the Veteran's death from cardiac arrest, respiratory failure, and pneumonia.  

However, before reaching a determination as to whether the Veteran's leukemia caused or contributed to causing his death, the Board will address whether the Veteran's leukemia can either be directly or presumptively linked to his time in military service.

III. Service Connection - Leukemia secondary to herbicide exposure

Preliminarily, the Board observes that VA treatment records reflect a diagnosis of lymphocytic leukemia in November 1998.  As such, the Board finds the record has established a disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, leukemia is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the appellant asserts that the Veteran served in the Republic of Vietnam and was awarded the Purple Heart.  A DD-214 submitted by the Veteran (which appears modified) reflects that he was awarded a Silver Star with oak leaf cluster, a Bronze Star for valor, and a Purple Heart.  A patient inquiry form from the San Francisco VAMC also reflects that the Veteran received a Purple Heart.  However, the DD-214 also reflects that he did not serve in Indochina or Korea.  The DD-214 submitted by the Veteran is in conflict with the other copies of his DD-214 contained in the record.  Official copies of the Veteran's DD-214 received by the RO in their attempt to verify the Veteran's service do not reflect that the Veteran received any of the above listed awards.  Service personnel records indicate that the Veteran did have foreign service, however, that service occurred in Germany.  Service personnel records are negative for any indication he served in Vietnam.  Furthermore, at a January 1979 rating board hearing, the Veteran stated that he and his brother served for three years with an armored battalion of the Third Infantry Division in Germany.  His brother also submitted a letter in November 1978 in which he indicated that he and the Veteran served together in Europe.  Finally, a DD-214 for the Veteran's second term of service from October 1976 to September 1978 (which resulted in discharge other than under honorable conditions) also reflects that he did not serve in Indochina or Korea, and is absent for any indication that he received accommodations for valor.

Based on the evidence described above, the Board does not find that the Veteran ever served within the borders of the Republic of Vietnam.  The service personnel records, official copies of the DD-214, along with the Veteran's own statements during his lifetime and those of his brother, reflect that he served in Germany.  As such, the Board concludes that the Veteran was not presumptively exposed to herbicides.  38 C.F.R. § 3.307.

While no presumption of herbicide exposure has been satisfied, the appellant is nevertheless entitled to show that the Veteran was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  However, the appellant has not asserted that the Veteran was directly exposed to herbicides and there is no evidence of record to indicate that direct exposure occurred at any time during service.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's leukemia.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

The record reflects that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) and lymphoma on VA Aid and Attendance examination in November 2009, one month prior to his death.  There was no diagnosis of a chronic cardiac disability.  Indeed, the record does not contain demonstration of a chronic cardiac disability at any time during his lifetime.  As discussed, the Veteran was diagnosed with leukemia in 1998.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which the leukemia or COPD could plausibly be related.  Service treatment records do not reflect any instance of leukemia or COPD symptoms and the evidence of record shows that the Veteran was first diagnosed with leukemia in November 1998, more than two decades after separation, and COPD years after service.  Moreover, the record is negative for any evidence even suggesting that the Veteran's leukemia or COPD is linked to his service by any means.  Since the Board has already concluded that the Veteran was not exposed to herbicides in service, the evidence simply does not support a finding that the Veteran's leukemia was caused by or otherwise began during service.

Furthermore, while leukemia is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for leukemia nor has the appellant alleged that the Veteran experienced symptoms of leukemia during service or within one year of separation.  Reports of medical examination from November 1971, November 1974, June 1976, and July 1978 do not reflect a diagnosis of leukemia.  Service treatment records do not reflect any diagnosis or treatment for leukemia and a chest X-ray performed in October 1974 did not show any significant abnormalities.  Additionally, medical records reflect that he was first diagnosed in November 1998, approximately 24 years after the Veteran was initially separated.  As such, the Board finds that continuity of symptomatology has not been established.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's leukemia or fatal cadiac arrest due to respiratory failure due to pneumonia was caused by or otherwise began during service.  As such, the criteria for service connection for the cause of the Veteran's death have therefore not been met.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


